Exhibit 10.4 

 

PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT

 

THIS PRIVATE PLACEMENT WARRANTS PURCHASE AGREEMENT, dated as of September 8,
2020 (as it may from time to time be amended, this “Agreement”), is entered into
by and between Industrial Tech Acquisitions, Inc., a Delaware corporation (the
“Company”) and Industrial Tech Partners, LLC, a Delaware limited liability
company (the “Purchaser”).

 

WHEREAS:

 

The Company intends to consummate an initial public offering of the Company’s
units (the “Public Offering”), each unit consisting of one share of Class A
common stock of the Company, par value $0.0001 per share (each, a “Share”), and
one redeemable warrant;

 

Each warrant entitles the holder to purchase one Share at an exercise price of
$11.50 per Share; and

 

The Purchaser has agreed to purchase an aggregate of 3,075,000 warrants (or
3,412,500 warrants if the over-allotment option is exercised in full) at a price
of $1.00 per warrant (the “Private Placement Warrants”), each Private Placement
Warrant entitling the holder to purchase one Share at an exercise price of
$11.50 per Share.

 

NOW THEREFORE, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby,
intending legally to be bound, agree as follows:

 

AGREEMENT

 

Section 1.  Authorization, Purchase and Sale; Terms of the Private Placement
Warrants.

 

A. Authorization of the Private Placement Warrants.  The Company has duly
authorized the issuance and sale of the Private Placement Warrants to the
Purchaser.

 

B. Purchase and Sale of the Private Placement Warrants.

 

(i)  Simultaneously with the consummation of the Public Offering or on such
earlier time and date as may be mutually agreed by the Purchaser and the Company
(the “Initial Closing Date”), the Company shall issue and sell to the Purchaser,
and the Purchaser shall purchase from the Company, an aggregate of 3,075,000
Private Placement Warrants at a price of $1.00 per warrant for an aggregate
purchase price of $3,075,000 (the “Purchase Price”). Purchaser shall pay the
Purchase Price by wire transfer of immediately available funds to the trust
account (the “Trust Account”) maintained by Continental Stock Transfer & Trust
Company, acting as trustee (”Continental”), at least one (1) business day prior
to the date of effectiveness (the “Effective Date”) of the registration
statement relating to the Public Offering (the “Registration Statement”).  On
the Initial Closing Date, upon the payment by the Purchaser of the Purchase
Price, the Company, at its option, shall deliver a certificate evidencing the
Private Placement Warrants purchased on such date duly registered in the
Purchaser’s name to the Purchaser or effect such delivery in book-entry form. 







 

(ii)  Simultaneously with the consummation of the closing of the over-allotment
option in connection with the Public Offering (the “Over-Allotment Option”) or
on such earlier time and date as may be mutually agreed by the Purchaser and the
Company (each such date, an “Over-Allotment Closing Date,” and each
Over-Allotment Closing Date (if any) and the Initial Closing Date being
sometimes referred to herein as a “Closing Date”), Purchaser shall purchase up
to an additional 337,500 Private Placement Warrants (the “Additional Warrants”),
in the same proportion as the amount of the option that is so exercised, and
simultaneously with such purchase of Additional Warrants, as payment in full for
the Additional Warrants being purchased hereunder, and at least one (1) business
day prior to the Over-Allotment Closing Date, Purchaser shall pay $1.00 per
Additional Warrant, up to an aggregate amount of $337,500 (the “Over-Allotment
Purchase Price”), by wire transfer of immediately available funds or by such
other method as may be reasonably acceptable to the Company, to the Trust
Account. On the Over-Allotment Closing Date, upon the payment by the Purchaser
of the Over-Allotment Purchase Price, the Company, at its option, shall deliver
a certificate evidencing the Additional Warrants purchased on such date duly
registered in the Purchaser’s name to the Purchaser or effect such delivery in
book-entry form. 

 



 

 



 

C. Terms of the Private Placement Warrants.

 

(i)  Each Private Placement Warrant shall have the terms set forth in a Warrant
Agreement to be entered into by the Company and Continental in connection with
the Public Offering (the “Warrant Agreement”). Such terms include the fact that
the Private Placement Warrants shall not be transferable, assignable or salable
until 30 days after the completion of an initial business combination, subject
to certain exceptions set forth in the Warrant Agreement.

 

(ii)  On or prior to the Effective Date, the Company and the Purchaser shall
enter into a registration rights agreement (the “Registration Rights Agreement”)
pursuant to which the Company will grant certain registration rights to the
Purchaser relating to the Private Placement Warrants and the Shares underlying
the Private Placement Warrants.



Section 2.  Representations and Warranties of the Company.  As a material
inducement to the Purchaser to enter into this Agreement and purchase the
Private Placement Warrants, the Company hereby represents and warrants to the
Purchaser (which representations and warranties shall survive the Closing Date)
that:

 

A. Incorporation and Corporate Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and is qualified to do business in every jurisdiction in which the
failure to so qualify would reasonably be expected to have a material adverse
effect on the financial condition, operating results or assets of the Company. 
The Company possesses all requisite corporate power and authority necessary to
carry out the transactions contemplated by this Agreement and the Warrant
Agreement.

 

B. Authorization; No Breach.

 

(i)  The execution, delivery and performance of this Agreement and the Private
Placement Warrants have been duly authorized by the Company as of the Closing
Date.  This Agreement constitutes the valid and binding obligation of the
Company, enforceable in accordance with its terms.  Upon issuance in accordance
with, and payment pursuant to, the terms of the Warrant Agreement and this
Agreement, the Private Placement Warrants will constitute valid and binding
obligations of the Company, enforceable in accordance with their terms.

 

(ii)  The execution and delivery by the Company of this Agreement and the
Private Placement Warrants, the issuance and sale of the Private Placement
Warrants, the issuance of the Shares upon exercise of the Private Placement
Warrants and the fulfillment, of and compliance with, the respective terms
hereof and thereof by the Company, do not and will not as of the Closing Date
(a) conflict with or result in a breach of the terms, conditions or provisions
of, (b) constitute a default under, (c) result in the creation of any lien,
security interest, charge or encumbrance upon the Company’s share capital or
assets under, (d) result in a violation of, or (e) require any authorization,
consent, approval, exemption or other action by or notice or declaration to, or
filing with, any court or administrative or governmental body or agency pursuant
to the amended and restated certificate of incorporation of the Company (in
effect on the date hereof or as may be amended prior to completion of the
contemplated Public Offering), or any material law, statute, rule or regulation
to which the Company is subject, or any agreement, order, judgment or decree to
which the Company is subject, except for any filings required after the date
hereof under federal or state securities laws.

 

C. Title to Securities.  Upon issuance in accordance with, and payment pursuant
to, the terms hereof, the Warrant Agreement, the Shares issuable upon exercise
of the Private Placement Warrants will be duly and validly issued as fully paid
and nonassessable. On the date of issuance of the Private Placement Warrants,
the Shares issuable upon exercise of the Private Placement Warrants shall have
been reserved for issuance. Upon issuance in accordance with, and payment
pursuant to, the terms hereof and the Warrant Agreement, the Purchaser will have
good title to the Private Placement Warrants and the Shares issuable upon
exercise of such Private Placement Warrants, free and clear of all liens, claims
and encumbrances of any kind, other than (i) transfer restrictions hereunder and
under the other agreements contemplated hereby, (ii) transfer restrictions under
federal and state securities laws, and (iii) liens, claims or encumbrances
imposed due to the actions of the Purchaser.

 



2

 



 

D. Valid Issuance. The total number of shares of all classes of capital stock
which the Company has authority to issue is 121,000,000 shares of common stock
(which consist of 100,000,000 shares of the Company’s Class A Common Stock and
20,000,000 shares of the Company’s Class B common stock, par value $0.0001 per
share (the “Class B Common Stock”)) and 1,000,000 shares of the Company’s
preferred stock, par value $0.0001, per share (the “Preferred Stock”). As of the
date hereof, the Company has issued and outstanding no shares of Class A Common
Stock, 2,156,250 shares of Class B Common Stock (of which up to 281,250 shares
are subject to forfeiture as described in the Registration Statement) and no
shares of Preferred Stock. All of the issued shares of capital stock of the
Company have been duly authorized, validly issued, and are fully paid and
non-assessable. 

 

E. Governmental Consents.  No permit, consent, approval or authorization of, or
declaration to or filing with, any governmental authority is required in
connection with the execution, delivery and performance by the Company of this
Agreement or the consummation by the Company of any other transactions
contemplated hereby.

 

Section 3.  Representations and Warranties of the Purchaser.  As a material
inducement to the Company to enter into this Agreement and issue and sell the
Private Placement Warrants to the Purchaser, the Purchaser hereby represents and
warrants to the Company (which representations and warranties shall survive the
Closing Date) that:

 

A. Organization and Requisite Authority.  The Purchaser possesses all requisite
power and authority necessary to carry out the transactions contemplated by this
Agreement.

 

B. Authorization; No Breach.

 

(i)  This Agreement constitutes a valid and binding obligation of the Purchaser,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other laws of general
applicability relating to or affecting creditors’ rights and to general
equitable principles (whether considered in a proceeding in equity or law).

 

(ii)  The execution and delivery by the Purchaser of this Agreement and the
fulfillment of and compliance with the terms hereof by the Purchaser does not
and shall not as of the Closing Date conflict with or result in a breach by the
Purchaser of the terms, conditions or provisions of any agreement, instrument,
order, judgment or decree to which the Purchaser is subject.

 

C. Investment Representations.

 

(i)  The Purchaser is acquiring the Private Placement Warrants and, upon
exercise of the Private Placement Warrants, the Shares issuable upon such
exercise (collectively, the “Securities”), for the Purchaser’s own account, for
investment purposes only and not with a view towards, or for resale in
connection with, any public sale or distribution thereof.

 

(ii)  The Purchaser is an “accredited investor” as such term is defined in
Rule 501(a)(3) of Regulation D under the Securities Act of 1933, as amended (the
“Securities Act”).

 

(iii)  The Purchaser understands that the Securities are being offered and will
be sold to it in reliance on specific exemptions from the registration
requirements of the United States federal and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Purchaser’s
compliance with, the representations and warranties of the Purchaser set forth
herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire such Securities.

 



3

 



 

(iv)  The Purchaser did not enter into this Agreement as a result of any general
solicitation or general advertising within the meaning of Rule 502(c) under the
Securities Act.

 

(v)  The Purchaser has been furnished with all materials relating to the
business, finances and operations of the Company and materials relating to the
offer and sale of the Securities which have been requested by the Purchaser. 
The Purchaser has been afforded the opportunity to ask questions of the
executive officers and directors of the Company.  The Purchaser understands that
its investment in the Securities involves a high degree of risk and it has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to the acquisition of the
Securities.

 

(vi)  The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of the investment in the Securities by the Purchaser nor have such authorities
passed upon or endorsed the merits of the offering of the Securities.

 

(vii)  The Purchaser understands that: (a) the Securities have not been and are
not being registered under the Securities Act or any state securities laws, and
may not be offered for sale, sold, assigned or transferred unless
(1) subsequently registered thereunder or (2) sold in reliance on an exemption
therefrom; and (b) except as specifically set forth in the Registration Rights
Agreement, neither the Company nor any other person is under any obligation to
register the Securities under the Securities Act or any state securities laws or
to comply with the terms and conditions of any exemption thereunder.  The
Private Placement Warrants will bear a legend and appropriate “stop transfer”
instructions (or an appropriate notation if the warrants are issued in book
entry form) relating to the foregoing. The Purchaser further understands that
the Securities and Exchange Commission (the “SEC”) has taken the position that
promoters or affiliates of a blank check company and their transferees, both
before and after an initial business combination, are deemed to be
“underwriters” under the Securities Act when reselling the securities of a blank
check company.  Based on that position, Rule 144 adopted pursuant to the
Securities Act would not be available for resale transactions of the Securities
until the one-year anniversary following consummation of an initial business
combination despite technical compliance with the requirements of such Rule.

 

(viii)  The Purchaser has such knowledge and experience in financial and
business matters, knows of the high degree of risk associated with investments
in the securities of companies in the development stage such as the Company, is
capable of evaluating the merits and risks of an investment in the Securities
and is able to bear the economic risk of an investment in the Securities in the
amount contemplated hereunder for an indefinite period of time.  The Purchaser
has adequate means of providing for its current financial needs and
contingencies and will have no current or anticipated future needs for liquidity
which would be jeopardized by the investment in the Securities.  The Purchaser
can afford a complete loss of its investment in the Securities.

 

Section 4.  Conditions of the Purchaser’s Obligations.  The obligations of the
Purchaser to purchase and pay for the Private Placement Warrants are subject to
the fulfillment, on or before the Closing Date, of each of the following
conditions:

 

A. Representations and Warranties.  The representations and warranties of the
Company contained in Section 2 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance.  The Company shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before such Closing Date.

 

C. No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement.  The Company shall have entered into the Warrant
Agreement.

 



4

 



 

Section 5.  Conditions of the Company’s Obligations.  The obligations of the
Company to the Purchaser under this Agreement are subject to the fulfillment, on
or before the Closing Date, of each of the following conditions:

 

A. Representations and Warranties.  The representations and warranties of the
Purchaser contained in Section 3 shall be true and correct at and as of such
Closing Date as though then made.

 

B. Performance.  The Purchaser shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by the Purchaser on or before such
Closing Date.

 

C. No Injunction.  No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby, which prohibits the consummation of any of the transactions
contemplated by this Agreement or the Warrant Agreement.

 

D. Warrant Agreement.  The Company shall have entered into the Warrant
Agreement.

 

Section 6.  Termination.  This Agreement may be terminated at any time after
March 31, 2021 upon the election by either the Company or the Purchaser solely
as to itself upon written notice to the other party if the closing of the Public
Offering does not occur prior to such date.

 

Section 7.  Survival of Representations and Warranties.  All of the
representations and warranties contained herein shall survive the Closing Date.

 

Section 8.  Definitions.  Terms used but not otherwise defined in this Agreement
shall have the meaning assigned to such terms in the Registration Statement.

 



Section 9.  Miscellaneous.

 

A. Successors and Assigns.  Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors of the parties hereto whether so expressed or not.  Notwithstanding
the foregoing or anything to the contrary herein, the parties may not assign
this Agreement without the prior written consent of the other party hereto,
other than assignments by the Purchaser to affiliates thereof.

 

B. Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

 

C. Counterparts.  This Agreement may be executed simultaneously in two or more
counterparts, none of which need contain the signatures of more than one party,
but all such counterparts taken together shall constitute one and the same
agreement.

 

D. Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a substantive
part of this Agreement.  The use of the word “including” in this Agreement shall
be by way of example rather than by limitation.

 

E. Governing Law.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without regard to
the conflicts of laws principles thereof.

 

F. Amendments.  This Agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by all parties
hereto.

 

[Signature page follows]

 

5

 



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first set forth above.

 

  COMPANY:       INDUSTRIAL TECH ACQUISITIONS, INC.       By:  /s/ E. Scott
Crist     Name: E. Scott Crist     Title: Chief Executive Officer      
PURCHASER:       INDUSTRIAL TECH PARTNERS, LLC       By: /s/ E. Scott Crist    
Name: E. Scott Crist     Title: Managing Member



 

[Signature page to Private Placement Warrants Purchase Agreement]

 

 

 



 

 